Citation Nr: 1427132	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  11-07 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an increased rating for hepatitis C with cirrhosis of the liver, to include entitlement to an extension of a temporary 100 percent evaluation, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse 


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1975 to February 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which increased the Veteran's disability rating to 100 percent effective December 21, 2010, and continued the Veteran's 20 percent disability rating from June 1, 2011.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in May 2013, and a copy of the hearing transcript is of record.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file (Virtual VA).  The Board has reviewed the contents of the Virtual VA file in addition to the paper file in deciding this claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is currently assigned a 20 percent disability rating for hepatitis C with cirrhosis of the liver.  In December 2010, the Veteran filed a claim for increased rating, asserting that his condition had worsened.  A December 2011 rating decision increased the Veteran's rating to 100 percent from December 21, 2010, the date the Veteran began Interferon and Ribavirin treatment.  The RO also continued the Veteran's 20 percent disability rating from June 1, 2011, the first of the month after Ribavirin treatment was discontinued.

The RO provided the Veteran with a VA examination in December 2012.  The Veteran, through his representative, has asserted that this examination is inadequate because the VA examiner did not review the claims file in conjunction with the examination.  The Veteran also asserts that his symptoms are worse than noted by the VA examiner.  In particular, at the May 2013 Board hearing, the Veteran asserted that his fatigue incapacitates him daily.  However, December 2012 examiner noted no incapacitating episodes, and only intermittent fatigue.

In addition, the Board notes that the RO has indicated review of VA treatment reports that have not been associated with the Veteran's claims file.  For instance, the January 2013 Supplemental Statement of the Case (SSOC) notes that the RO conducted electronic review of medical treatment reports from Minneapolis VA Medical Center (VAMC) and St. Cloud VAMC dated to January 3, 2013.  The paper and virtual claims file available for Board review only contains records dated to November 2012.  On remand, the RO should thoroughly review the Veteran's VA treatment records and associate all missing records with the Veteran's claims folder and/or electronic records file.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(3); Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA (including Minneapolis and St. Cloud) treatment records dated from December 2009 and associate them with the claims file.  Any negative responses to attempts to obtain this evidence should be documented in the claims file.

2.  Schedule the Veteran for an appropriate VA examination to evaluate the current nature and severity of his hepatitis C with cirrhosis.  Any indicated evaluations, studies, and tests should be conducted.

The claims folder and a copy of this remand must be made available to the examiner review prior to the examination, and the examination report must reflect that review of the record was accomplished.

The examiner should describe the frequency and severity of any fatigue, malaise, and anorexia.  The presence of absence of hepatomegaly, dietary restriction, and medication prescribed; the number and duration of incapacitating episodes over the past year (acute signs resulting in bed rest and treatment by a physician) should be reported.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, with an appropriate period of time allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action is required of the veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



